Citation Nr: 9924167	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-07 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for left lower extremity 
impairment, related to multiple sclerosis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
July 1986.

This matter arises from a January 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied a rating in excess of 
20 percent for left arm weakness and numbness due to multiple 
sclerosis; a rating in excess of 20 percent for right upper 
extremity weakness and numbness due to multiple sclerosis and 
residuals of a right hand injury; a rating in excess of 10 
percent for left leg numbness and weakness due to multiple 
sclerosis; and a rating in excess of 10 percent for nystagmus 
due to multiple sclerosis.  After the veteran filed a timely 
notice of disagreement with that decision, the RO issued a 
statement of the case that addressed all four increased 
rating issues.  However, in his substantive appeal received 
by the RO in April 1998, the veteran specifically limited his 
appeal to the issue of a rating in excess of 10 percent for 
his left leg disability.  Accordingly, the Board's 
jurisdiction is limited to this issue.  See 38 C.F.R. 
§§ 20.200, 20.302 (1998); Roy v. Brown, 5 Vet. App. 554, 556 
(1993). 


FINDING OF FACT

The impairment of the veteran's left lower extremity due to 
multiple sclerosis is characterized by pain, weakness, and 
some localized sensory loss consistent with no more than mild 
neurological impairment.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 10 percent for left lower extremity impairment, related to 
multiple sclerosis, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8018-
8520 (1998).  




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran was granted service connection for multiple 
sclerosis effective February 1993.  He was granted a separate 
disability rating for individual extremities effective 
February 1996.  He is currently assigned a 10 percent rating 
for left lower extremity impairment.  He asserts that the 
cramping and weakness involving his left lower leg is 
worsening and more disabling than reflected by the currently 
assigned rating.  

The veteran's left lower leg disability has been evaluated 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8018-8520, 
which refers to multiple sclerosis and impairment of the 
sciatic nerve.  According to Diagnostic Code 8520, a 10 
percent rating is indicative of mild and incomplete paralysis 
of the sciatic nerve.  A 20 percent rating is warranted for 
moderate impairment with incomplete paralysis, and a 40 
percent rating is warranted for moderately severe impairment 
with incomplete paralysis.  

After reviewing the medical evidence of record, the Board 
finds that the veteran's left lower leg disability is 
productive of no more than mild neurological impairment.  A 
VA examination in October 1997, accompanied by a special 
neurolgical examination in December 1997, indicated that the 
veteran had a permanent, partial disability due to sensory 
changes and weakness in the left leg as a residual of 
previous acute multiple sclerosis attacks.  However, the 
medical evidence did not show that the impairment was more 
than mild.  The veteran complained of cramping in his left 
thigh and left lower leg, that was precipitated by long 
walks.  He stated that it occurred approximately twice a 
month and could last for several days.  The physical 
examination of his left leg found no muscle atrophy of the 
left thigh and range of motion was excellent.  The 
neurologist noted that deep tendon reflexes were symmetric, 
and there was normal muscle tone and 5/5 strength throughout.  
There was evidence of subjective and objective hypoesthesia 
to touch and paresthesia was apparent in the left lower 
extremity.  The veteran's gait was normal.  The examiner 
reported that the veteran had relapsing and remitting 
multiple sclerosis over the past year, with residuals 
involving the left side of his body, including trunk, arm, 
and leg.  The pain in his leg limited his ability to walk 
long distances.  

VA hospital records show that the veteran was admitted in 
January 1998, complaining of left lower leg pain.  He was 
treated with steroids and discharged after two days on a 
reducing course of steroids.  There was no evidence of a 
chronic worsening of his left lower leg disability.  
Moreover, private medical records from two emergency room 
visits in April 1998 reflect no additional neurological 
deficit of the left lower leg.  The veteran reported to the 
emergency rooms for complaints of headaches on one occasion 
and left lower leg pain on another occasion.  In each 
instance the neurological evaluations showed no deficits.  
The physician from St. Joseph's Hospital noted that the 
veteran's complaints associated with the left lower leg were 
typical for multiple sclerosis flare-ups.  His diagnosis was 
reported as multiple sclerosis exacerbated by history with 
left lower leg involvement.  

In June 1998, the veteran was afforded a VA neurological 
examination for evaluation of headaches.  The VA examiner 
noted no neurological deficits with respect to the veteran's 
left leg.  There was normal power and tone without atrophy in 
all four extremities.  Plantar responses were flexor 
bilaterally and tendon reflexes were 2+/equal in the knees 
and ankles.  Sensation was intact and coordination was 
unremarkable in all four extremities.  Sign was absent and 
tandem gait was unremarkable.  

The veteran contends that his left lower leg disability has 
worsened, causing tingling, tightness, pain, and spasms.  The 
Board has considered the veteran's left leg complaints but 
the relevant medical evidence, including two recent VA 
neurological examinations, contains a paucity of abnormal 
objective findings and shows no more than mild incomplete 
paralysis or functional impairment of the left leg.  
Accordingly, a rating in excess of 10 percent is not 
warranted under the cited legal authority.

Although the Board, in the first instance, may not assign an 
extra-schedular rating, it is noted that this case does not 
involve an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards; 
thus, referral of the case to appropriate VA officials, for 
consideration of an extra-schedular rating, is not warranted.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The only relevant recent hospitalization was for a 
few days in January 1998 and there is no evidence of marked 
interference with employment in recent years due solely to 
the left leg  beyond the industrial impairment acknowledged 
by the schedular rating.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 








ORDER

Entitlement to a rating in excess of 10 percent for left 
lower extremity impairment related to multiple sclerosis is 
denied. 




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

